Citation Nr: 1012394	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-39 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for ocular histoplasmosis 
with loss of central visual acuity, bilateral eyes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Veteran provided testimony at a 
travel board hearing held at the Atlanta RO in February 
2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his February 2010 Travel Board hearing, the Veteran 
testified that he had been receiving Social Security 
disability benefits for the past year, following a Social 
Security Administration (SSA) finding that he was 
unemployable due to disabilities in his eyes.  According to 
the Veteran, the claims process before SSA included a 
hearing before an administrative law judge.

Under 38 C.F.R. § 3.159(c)(2), VA is obliged to obtain 
relevant records from other Federal departments or agencies, 
including SSA.  VA is required to make as many requests as 
are necessary to obtain such records, and may end such 
efforts only if it concludes that the records sought do not 
exist or that further efforts to obtain such records would 
be futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records 
do not exist or that the custodian does not have them.

In this case, where the Veteran has reported that he is 
receiving social security disability benefits due to 
disabilities in his eyes, it is likely that the Veteran's 
social security records will contain new and relevant 
records which pertain to the nature and etiology of his 
claimed disorder.  As such, efforts should be made to obtain 
the Veteran's social security records in a manner consistent 
with 38 C.F.R. § 3.159(c)(2).

Also at his hearing, the Veteran testified that he underwent 
laser surgery on his eyes in 2004 or 2005 with Dr. S.I.L. to 
treat his claimed bilateral eye disorder.  A November 2006 
private treatment records from Dr. S.I.L reflects that the 
Veteran was last seen in his office in January 2005, but 
prior to that, had been "followed actively" for macular 
degeneration.  The claims file contains some records and 
reports by Dr. S.I.L. and/or the medical practice to which 
he belongs, but the record does not document that the RO 
directly contacted Dr. S.I.L. and/or the medical practice to 
which he belongs to obtain all of the records of treatment 
of the Veteran.

38 C.F.R. § 3.159(c)(1) requires VA to also make reasonable 
efforts to obtain relevant records which are not in the 
custody of a Federal department or agency.  Such efforts 
generally consist of an initial request to obtain the 
records, and if such records are not received, at least one 
follow-up request.  A follow-up request is not necessary 
where VA receives a response to its initial request 
indicating that the records sought do not exist or that a 
follow-up attempt would be futile.  If VA receives a 
response showing that subsequent requests to this or another 
custodian could result in obtaining the records sought, then 
reasonable efforts will include an initial request, and if 
the records are not received, at least one follow-up request 
to the new source or an additional request to the original 
source.  In this case, where the record does not document 
efforts by the RO to obtain records from Dr. S.I.L. and/or 
the medical practice to which he belongs, the RO must 
attempt to obtain these records in accordance with 38 C.F.R. 
§ 3.159(c)(1).  

The Veteran's testimony and the November 2006 letter from 
Dr. S.I.L. indicates that additional relevant treatment 
records from Dr. S.I.L. have yet to be obtained.  Such 
efforts should be made, in a manner consistent with the 
requirements expressed under 38 C.F.R. § 3.159(c)(1).

An April 2006 VA examination report of the Veteran's eyes 
reveals diminished visual acuity in both eyes, marked by 
complete loss of central vision in his left eye.  A 
diagnosis of "presumed ocular histoplasmosis" was given by 
the VA examiner.  No explanation was given, however, as to 
why the examiner found such a diagnosis to be "presumed."  
Moreover, no opinion was provided as to whether it was at 
least as likely as not that the Veteran's bilateral eye 
disability was related to the Veteran's active duty service.

The Veteran should be scheduled for a new VA examination for 
the purpose of determining the nature and etiology of the 
Veteran's current bilateral eye disorder.  The examiner 
should be requested to provide a diagnosis, an explanation 
for the diagnosis, and an etiology opinion as to whether it 
is at least as likely as not that the Veteran's diagnosed 
bilateral eye disorder is related to his active duty 
service.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  

The letter should also notify the 
Veteran that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for 
that evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran should also be provided a VA 
21-4142 release form, containing the 
name and address for Dr. S.I.L.  The 
Veteran should also be requested to 
provide on the release complete name and 
address information for any private or 
VA treatment providers who have rendered 
medical care for his eyes since February 
2010 travel board hearing.  The Veteran 
should be requested to sign the release 
and to return it to the RO.

2.  After securing any necessary release 
forms, with full address information, 
all records of medical treatment which 
are not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained 
pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  SSA should be contacted, and all 
records associated with the Veteran's 
reported grant of social security 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the 
Veteran's claims file.  If the search 
for such records has negative results, 
documentation to that effect should be 
included in the claims file.  If the 
search for such records is met with no 
response, the RO should make all 
necessary follow-up efforts with SSA, in 
a manner consistent with 38 C.F.R. 
§ 3.159(c)(2).

4.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed bilateral eye 
disorder.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the 
examination.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file and 
the clinical findings of the 
examination, the examiner is requested 
to provide a diagnosis corresponding to 
the claimed bilateral eye disorder.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
disorder is etiologically related to the 
Veteran's period of active service.  In 
rendering the requested etiology 
opinion, the examiner must consider and 
address the findings and diagnoses 
expressed in the private treatment 
records of Drs. J.Y., E.H.D., and 
S.I.L., and the Veteran's lay 
statements, including any medical 
history provided by the Veteran at his 
VA examination, his February 2010 
hearing testimony, and his typewritten 
statement submitted in July 2005.

A complete rationale should be given for 
all opinions and conclusions expressed 
in a typewritten report.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
ocular histoplasmosis with loss of 
central visual acuity, bilateral eyes, 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


